Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/12/21.
Claims 1-7 and 11-13 are pending in the application.
	

Response to Arguments
Applicant’s arguments filed 10/12/21 have been fully considered but are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments are based on analyzing each reference individually with respect to “changing a temperature level of a set temperature of the another one of the air conditioning device in accordance with a temperature level or a set temperature of one of the air conditioning devices….”
For purposes of examination, a “control signal” which indicates a temperature level of a set temperature in accordance with a temperature level or a set temperature of one air conditioner is interpreted as a room temperature (temperature value correlated with an air conditioner temperature level or set-point) since a controlled room temperature indicates at least a set-point temperature of an air conditioner (e.g. adjusting room temperature based on a set-point temperature).
The “control signal” is interpreted as a temperature value, which upon being received by another air conditioner, is used for adjusting another conditioner’s temperature.  The claim does 
   In the instant case, Whitehurts teaches adjusting a temperature level of another air conditioner using a control signal indicative of a temperature of an air conditioner: (ABSTRACT e.g. “The method monitors a temperature of an area served by the air conditioners; activates a first stage of a first or lead air conditioner when the temperature rises above a first set point temperature; activates a first stage of a second or lag air conditioner when the temperature (Examiner note, e.g. control signal mapping to “the temperature”) rises above a second set point temperature; activates a second stage of the first air conditioner only if the temperature remains above the second set point temperature beyond a first selected time period; and activates a second stage of the second air conditioner only if the temperature remains above the second set point temperature beyond a second selected time period. Neither of the air conditioners is operated in their less efficient second stages if both air conditioners are not first operating in their high efficiency first stages so that the entire cooling requirements of the area served by the air conditioners is primarily served by the first high efficiency stage of one or both the air conditioners.”)

  The difference between the claim language and Whitehurst is that the second air conditioner does not directly receive the temperature value (e.g. control signal).  To remedy this, Simon is cited with a pertinent function of providing a temperature value (e.g. control signal) to a device (0011-12 e.g. “The first and second thermostats: each comprising a controller; each having a target temperature; each having a temperature signal-generating temperature sensor coupled to its associated controller and capable of generating a temperature signal; and operably coupled to one another and constructed to be capable of sharing said target temperatures and said temperature signals. The controller of the first thermostat is constructed so that information from the first and second thermostats is usable in providing a thermostatic control signal to the air temperature control system.”)
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Whitehurts, namely adjusting another air conditioner temperature level responsive to a temperature value (e.g. control signal) of an air conditioner, to the teachings of Simon, namely sharing a temperature signal with a target device, would achieve an expected and predictable result of providing a temperature value (e.g. control signal) of an air conditioner to another conditioner. 
  Whether another air conditioner changes its temperature directly responsive to the control signal or whether an external device changes another air conditioner’s temperature based on the control signal (e.g. temperature value of the first air conditioner), the result is the second/another air conditioner adjusts its temperature level.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953).


 As per claim 1, Zhao et al. teaches an air conditioning control system (Figure 1, ABSTRACT) comprising:
air conditioning devices (Figure 1 -#5) which are configured to condition air of a single space (0105), and are not able to directly communicate with one another (Figure 1);
a relay unit (Figures 1,2- #2) which is able to mutually communicate with each of the air conditioning devices via a first communication line (Figure 1, ABSTRACT, 0059); and
a mobile terminal or a non-portable device (Figure 2- #8) which is connectable to a public communication network and is able to communicate with the relay unit via a second communication line (Figure 1, Figure 2); 
       however, Zhao does not expressly  describe the send a control signal and temperature limitations as described below.  Whitehurst teaches the temperature limitations and Simon teaches the control signal limitations as described below.
the air conditioning devices being controlled in a linked manner  such that the mobile terminal or the non-portable device sends a control signal, which indicates a temperature level or a set temperature in accordance with a temperature level or a set temperature of one of the air conditioning devices, to another one of the air conditioning devices, via the relay unit, and a temperature level or a set temperature of the another one of the air conditioning device is controlled using said control signal (Whitehurst, ABSTRACT, Figure 2: see controlling a temperature level of a second/another air conditioner function as a function of a first air conditioner temperature level in a linked manner, and where the another/second air conditioner is controlled based on the control signal indicative of the temperature level of an 
(Examiner note: “control signal, which indicates a temperature level” is interpreted as a signal indicating temperature that is used for control.”)
         Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Zhao (e.g. controlling multiple air conditioner devices via a client based upon providing control signals), to the teachings of Whitehurst (e.g. controlling a second air conditioner stage based on receiving the temperature level of a first air conditioner stage, where the temperature level represents a control signal), to the teachings of Simon (e.g. providing a temperature level from a first mobile device to a second device, where the temperature level is a control signal),  would achieve an expected and predictable result via combining said elements using known methods.       One of ordinary skill in the art adapting the mobile device of Zhao to integrate the pertinent function of sharing first device temperature with another device, as per Simon, and where another air conditioner is controlled using the temperature level of the first air conditioner, would achieve an expected and predictable result of transmitting from the mobile device the temperature level of one air conditioner to another air conditioner such that the second 
    As per claim 3, Zhao teaches the air conditioning control system according to claim 1, wherein,
the relay unit is connectable to the public communication network, and the second communication line is a line in the public communication network (Figure 1, Figure 2 e.g. see respective connections to/from router)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Donlan (PG/PUB 20120261481)
As per claim 2, Zhao et al. teaches the control system according to claim 1 but does not teach the limitations as described below.   Donlan teaches wherein, the air conditioning devices include a floor heating apparatus (ABSTRACT, 0005-0006, 0044).
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Donlan (e.g. controlling a floor heating system via a communication network), to the teachings of Zhao et al. (e.g. controlling home devices via a communication network), would achieve an expected and predictable result of remotely controlling a floor heating apparatus by substituting a first device, as per Zhao et al., with a .
    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Patel (USPN 8508401). 
As per claim 4, teaches the control system according to claim 2, wherein,
a transmission process of signal transmission is carried out in the order of the mobile or the non-portable device, the relay unit, one of the devices, the relay unit, and the mobile or the non-portable device  (Figure 1, Figure 2, 0024-29 e.g. see bi-directional communication, i.e. client commands devices via router and devices report state data to client via router), and
transmission processes regarding the respective devices [[are not simultaneously carried out]]
           Patel teaches a pertinent communication function wherein transmission processes are not simultaneously carried out (e.g. see adding delays between separate commands, Col 10 lines 55-60, Col 11 lines 1-3)
           Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Patel (e.g. applying delays between inter-device commands to minimize conflicts), to the teachings of Zhao (e.g. providing commands to individual devices via . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over  Ito et al. (USPN 4808841)
As per claim 5, Zhao teaches the control system according to claim 1, wherein
a transmission process of signal transmission is carried out in the order of the mobile or the non-portable device, the relay unit, one of the devices, the relay unit, and the mobile or the non-portable device (Figure 1, Figure 2, 0024-29 e.g. see bi-directional communication, i.e. client commands devices via router and devices report state data to client via router), and
transmission processes regarding the respective devices [[are simultaneously carried out]]
    
        Ito teaches wherein transmission processes are simultaneously carried out (Col 4 lines 15-22)
               Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Ito (e.g. simultaneous control commands for terminal units), to the teachings of Zhao (e.g. commanding individual devices), would achieve an expected and predictable result of enabling simultaneous control of appliances via applying commands at the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Kohanek (PG/PUB 20090167555)
As per claim 6, Zhao teaches the air conditioning control system according to claim 1, wherein, the mobile or the non-portable device includes [[a storage unit]] which stores information regarding the devices.
       Kohanek teaches a storage unit (0018).   Zhao teaches a client configured to receive state data (0027-29)
             Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Kohanek (e.g. utilizing a memory for storing data), to the teachings of Zhao (e.g. collecting device state data via a client), would achieve an expected and predictable result via combining elements using known methods for storing status data for analysis and retrieval.  Since a memory comprises a well-known means for storing data, adapting the operating device of Zhao to integrate a memory for storing obtained status data provides an improved invention via maintain data states.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. 
As per claim 7, Zhao teaches the air conditioning control system according to claim 6 but does not teach the limitations as described below.  Malley et al. teaches wherein, after a data amount of the information stored in the storage unit reaches a predetermined amount, if a new piece of the information is further stored in the storage unit, a piece of the information stored in the storage unit, which is the oldest piece of information, is replaced with the new piece of information (0017),   Zhao, as modified by Kohanek, teaches storing device state data (0024, 27-29)
      Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings Malley (e.g. replacing stored data with new data based on a storage threshold), to the teachings of Zhao, as modified (e.g. receiving new device state data), would achieve an expected and predictable result via combining elements using known methods to optimize data storage based on limited capacity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Unger et al. (PG/PUB 20160286475) 
As per claim 11, Zheo teaches the air conditioning control system according to claim 3 but does not teach the limitations as described below. Zhao in view over Unger et al., teaches wherein, when the mobile or the non-portable device is in a communication range of the relay unit, the mobile or 
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Zhao et al. (e.g. remotely controlling appliances via a gateway using a client device through a network), to the teachings of Unger (e.g. selecting a home network connection or an external connection based on detecting mobile location), would achieve an expected and predictable result of using a mobile client to control appliances using a home gateway when located in a home network and remotely controlling the appliances using an external, public network connection when located outside the home network.  Since switching between networks as a function of distance enables continuous connectivity while providing a benefit of local bandwidth, an improved invention is realized. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Hardesty (PG/PUB 2007/0138163)
As per claim 12, Zhao et al. teaches the air conditioning control system according to claim 1 but does not expressly teach limitations as described below.  Zhao, in view over Hardesty, teaches wherein, application software for link control of the air conditioning devices is installed in the 
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teaching of Zhao (e.g. controlling first and second air conditioner devices via a client), to the teachings of Hardesty (e.g. controlling linked devices via control software), would achieve an expected and predictable result via adapting the client of Zhao to integrate the linked control software of Hardesty for selectively controlling multiple air conditioners to achieve coordinated responses based on at least the status of a first air conditioner.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG/PUB 2016/0087834) in view over Whitehurst et al. (PG/PUB 20100268397) in view over Simon et al. (PG/PUB 2006/0196953) in view over Kondo (PG/PUB 2015/0250076) in view over Perry et al. (PG/PUB 2008/0264085)
As per claim 13, Zhao, as modified, teaches the air conditioning control system according to claim 1 but does not teach the limitations as described below.  Zheo, as modified, and in view over Kondo and Perry teaches:
      wherein, control in the linked manner is performed such that, as a temperature level or a set temperature of the one of the air conditioning devices increases, a temperature level or a set temperature of the another one of the air conditioning devices is controlled to increase (Kondo, Figure 10 –S2, S4, Figure 11 e.g. see allocating cooling capacities/set-points to multiple air 
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teaching of Zhao (e.g. controlling first and second air conditioner devices via a client), to the teachings of Kondo (e.g. allocating temperature set-points to multiple air conditioners), to the teachings of Perry et al. (e.g. increasing set-point temperature during a set-back mode to achieve a target temperature within a time frame), would achieve an expected and predictable result via combining said element using known methods.  Since allocating increased set-point temperatures to multiple air conditioners facilitates rapid cooling and/or heating during a recover mode following the set-back period, an improved invention is realize via realizing rapid cooling through supplemental control of corresponding air conditioners. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   The following prior generally teaches controlling appliances in a linked manner, plus illustrating air conditioner units with both control and storage components
20050257006, 9546794, 20120253521, 20030140637
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117